November 15, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        DONALD RAY MCCRAY, Appellant

NO. 14-12-00860-CV                         V.

  PRUDENTIAL INSURANCE, DOUGLAS D. MULDER, MICHELLE MULDER,
   KENNETH HOLT, DEANA R. DAVID AND DARRYL E. GLENN, Appellees
                 ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 13, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Donald Ray McCray.
      We further order this decision certified below for observance.